UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA Z
*
Vv. *
* Criminal No. 1:19-cr-10279-IT
CURLEY KELLY, *
*
Defendant. *
ORDER
March 30, 2020
TALWANI, D.J.

The court ALLOWS the Assented to Motion to Amend Protective Order [77] and amends
the protective order in this matter as follows:

1. Defense counsel may provide copies of the print discovery to the defendant. Defense
counsel shall print all such discovery at his office, and each page shall include a watermark
stating “Subject to a Protective Order: Do Not Duplicate or Distribute.”

2. The defendant shall be prohibited from duplicating any discovery and the defendant shall
also be prohibited from disclosing the discovery to any other person.

3. Defense counsel may also provide copies to the defendant of the audio and video files
contained in the discovery provided by the government. Defendant shall be prohibited from
disclosing the audio and video discovery to any other person.

IT IS SO ORDERED.
United States District Judge

 
